               IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT
                        OF NORTH CAROLINA


MICHAEL CROWELL,                           )
                                           )
            Plaintiff,                     )
                                           )
      v.                                   ) Case No. 1:17-cv-515-WO-JEP
                                           )
STATE OF NORTH CAROLINA, et al.            )
                                           )
            Defendants.                    )



                    PLAINTIFF’S RESPONSE OPPOSING
                           MOTION FOR STAY


      On September 10, 2018, defendant-intervenors President Pro Tem

Berger and Speaker Moore moved to stay proceedings pending resolution of

related state litigation and a state referendum on a constitutional amendment

(Dkt 47). Plaintiff opposes the stay and submits this brief in opposition.

                            NATURE OF ACTION

      This is an action challenging the constitutionality of the North Carolina

statutes which exclude unaffiliated voters from serving on the State Board of

Elections and the 100 county boards of election. When the complaint was filed

in June 2017 the State Board was comprised of eight members and each county

board comprised of four members, evenly divided between Democrats and



                                       1



     Case 1:17-cv-00515-WO-JEP Document 55 Filed 10/15/18 Page 1 of 17
Republicans. Since then the General Assembly has changed the composition

and selection of election board members several times; Governor Cooper has

filed two state court actions contending that those provisions on selection of

board members violate separation of powers; the state supreme court has ruled

in his favor in one lawsuit and a trial court decision is pending in the other;

and the General Assembly has placed a proposed constitutional amendment on

the ballot for November 2018 to define the size and selection of the State Board.

      Plaintiff has sought leave to amend his complaint to account for the new

developments (Dkt 44). Defendant-intervenors have opposed the amendment

as premature (Dkt 49) and at the same time moved to stay proceedings.

                           STATE PROCEEDINGS

      Although defendant-intervenors have described state proceedings in

detail (Dkt 48 at 2-9), much of what they say is unimportant to the present

case, and they have skimmed over some features especially pertinent to this

dispute. Here is a more useful summary:

          From the creation of the State Board of Elections in 1901 until
           2017 the State Board was comprised of five members appointed by
           the governor, three from nominations by the governor’s political
           party and two from nominations by the other major political party.
           The 100 county boards of election were appointed, in turn, by the
           State Board, and were comprised of three members, two from
           nominations of the governor’s party and one from nominations of
           the other party. Consequently, all 305 election board members
           were either Democrats or Republicans; no unaffiliated voters could
           be appointed.


                                       2



     Case 1:17-cv-00515-WO-JEP Document 55 Filed 10/15/18 Page 2 of 17
    In December 2016, following the election of Democrat Cooper as
     governor, the Republican-controlled General Assembly enacted
     N.C. Session Law 2016-125 replacing the State Board with a
     “Bipartisan State Board of Elections and Ethic Enforcement”
     comprised of eight members. Four members were to be appointed
     by the governor, two Democrats and two Republicans, from
     nominations by those parties. The other four members were to be
     appointed by the General Assembly, two Democrats and two
     Republicans, from nominations by majority and minority party
     leaders. County boards were to be comprised of four members, two
     Democrats and two Republicans, appointed by the State Board
     from party nominations. If the act had been implemented, the 408
     election board members statewide would have been evenly divided
     between Democrats and Republicans, and there would be no
     unaffiliated voters on the boards.
    Governor Cooper challenged the election board selection process as
     a violation of separation of powers in Cooper v. Berger, Wake Co.
     Super. Ct., No. 16 CVS 15636 (“Cooper v. Berger I”). In March 2017
     the superior court enjoined enforcement of the 2016 act.
    In April 2017 the legislature responded by enacting Session Law
     2017-6, again providing for an eight-member State Board, all to be
     appointed by the governor, four Democrats and four Republicans,
     from nominations by the two parties. The act also kept four-
     member county boards, two Democrats and two Republicans. As
     before, if the act had been implemented the 408 election board
     members would be evenly divided between Democrats and
     Republicans and there would be no unaffiliated voters on the
     boards.
    Governor Cooper challenged the 2017 act for violation of
     separation of powers in Cooper v. Berger, Wake Co. Super. Ct., No.
     17 CVS 5084 (“Cooper v. Berger II”). In January 2018 the North
     Carolina Supreme Court upheld the governor’s challenge to the
     selection of the State Board in Cooper v. Berger, 370 N.C. 392
     (2018).
    In February 2018 the General Assembly tried once again to thwart
     the governor by enacting Session Law 2018-2 providing for a nine-
     member State Board. The governor appoints four members each
     from nominations of the Democratic and Republican parties, then
     those eight members nominate two voters not affiliated with either

                               3



Case 1:17-cv-00515-WO-JEP Document 55 Filed 10/15/18 Page 3 of 17
            party and the governor appoints one of the two. The county boards
            remain two Democrats and two Republicans.
          Governor Cooper has challenged the 2018 act for violation of
           separation of powers in Cooper v. Berger, Wake Co. Super. Ct., No.
           18 CVS 3348) (“Cooper v. Berger IV”). Dispositive motions were
           heard by the trial court in July 2018 but no decision has been
           rendered. Meanwhile, the election board members have been
           appointed, resulting in four Democrats, four Republicans, and one
           unaffiliated voter on the State Board, and 200 Democrats and 200
           Republicans on the county boards, i.e., one unaffiliated board
           member out of 409.
          In June 2018 the General Assembly opened another front in its
           dispute with the governor by passing Session Law 2018-117. The
           act set a referendum in November 2018 on a constitutional
           amendment to specify that the State Board is to consist of eight
           members, no more than four of whom may be from the same party.
           The legislation provided that all eight members would be
           appointed by the General Assembly, four each from
           recommendations by leaders of the two major parties.
          Following lawsuits by the governor and others challenging the
           wording of the constitutional amendment ballot, in August 2018
           the General Assembly enacted Session Law 2018-133 [Exhibit A,
           attached] to rewrite the amendment. As it now appears on the
           November 6, 2018, ballot, the amendment provides for an eight-
           member Bipartisan State Board of Elections and Ethics
           Enforcement to be appointed by the governor. No more than four
           members may be from the same political party, and all the
           appointments are to be made from nominations submitted to the
           governor by the legislative leaders of the two major parties.
      The most noteworthy aspect of this history is that in no legislation from

1901 to the present is provision made for more than a one lone unaffiliated

voter to be appointed to an elections board statewide. The high water mark for

independent voters is the single unaffiliated voter currently on the State Board

— the only unaffiliated voter out of the 409 total election board members


                                       4



     Case 1:17-cv-00515-WO-JEP Document 55 Filed 10/15/18 Page 4 of 17
statewide. That is, the most generous iteration of state law in the last 117 years

gives unaffiliated voters, who make up nearly a third of registered voters in

the state, less than one quarter of one percent of election board members. And

the constitutional amendment, if approved in November, would eliminate that

single representative of independent voters.

      Also noteworthy is that all the parties in the state litigation — Governor

Cooper, President Pro Tem Berger, and Speaker Moore — uniformly take the

same position in this case: that allowing only Democrats and Republicans to

serve on election boards is constitutional and that plaintiff and the other two

million unaffiliated voters in the state have no legal basis to complain.

      Given both the long-term and recent history of state action on boards of

election, and the uncompromising positions of defendants and defendant-

intervenors in the present case, there is no reason to believe that ongoing state

matters will materially affect plaintiff’s constitutional claim. There is no sound

basis for a stay, and a stay will only serve to prolong the denial of unaffiliated

voters’ constitutional rights.

                                 ARGUMENT

      Defendant-intervenors argue that the appropriateness of a stay should

be analyzed under both the Colorado River doctrine (Colorado River

Conservation Dist. v. United States, 424 U.S. 800 (1976), and the Landis

doctrine (Landis v. North Am. Co., 299 U.S. 248 (1936) (Dkt 48 at 10-14). The

                                        5



     Case 1:17-cv-00515-WO-JEP Document 55 Filed 10/15/18 Page 5 of 17
Colorado River doctrine, though, is not applicable to this case, and an analysis

applying the Landis factors shows that the court should deny the stay.

      “[A] court must apply Colorado River abstention ‘parsimoniously.’”

vonRosenberg v. Lawrence, 849 F.3d 163, 167 (4th Cir. 2017) (quoting Chase

Brexton Health Servs., Inc. v. Maryland, 411 F.3d 457, 463 (4th Cir. 2005). The

first question for the court to consider under Colorado River is whether the

federal and state actions are parallel; whether they are is to be strictly

construed. Id., at 168. “In addition, even state and federal claims arising out of

the same factual circumstances do not qualify as parallel if they differ in scope

or involve different remedies.” Id.

      Rather, a federal court may abstain under Colorado River only if
      it ‘concludes that the parallel state-court litigation will be an
      adequate vehicle for the complete and prompt resolution of the
      issues between the parties.’ Moses H. Cone, 460 U.S. at 28, 103
      S.Ct. 927 (emphasis added [by vonRosenberg]). If there is any
      serious doubt that the state action would resolve all of the claims
      ‘it would be a serious abuse of discretion’ to abstain. Id.

849 F.3d at 168.

      The ongoing state litigation between the governor and legislative leaders

over the State Board of Elections is not parallel to this case. That dispute is

about separation of powers, i.e., whether the governor gets to control a majority

of the board, and in no way addresses the exclusion of unaffiliated voters.

Plaintiff, of course, is not a party to the state actions and the state proceedings

cannot resolve his claims.

                                        6



     Case 1:17-cv-00515-WO-JEP Document 55 Filed 10/15/18 Page 6 of 17
      While Colorado River does not apply, it is appropriate for the court to

analyze defendant-intervenors’ motion under Landis and related case law

concerning the court’s inherent authority to control its docket. As defendant-

intervenors state, the principal Landis factors are “the interests of judicial

economy, the hardship and inequity to the moving party in the absence of a

stay, and the potential prejudice to the non-moving party in the event of a

stay.” Yadkin Riverkeeper, Inc. v. Duke Energy Carolinas, LLC, 141 F.Supp.3d

428, 452 (M.D.N.C. 2015). Elsewhere courts have described the following

considerations as important in deciding whether to issue a stay: “it must be

clear that (1) the interests of justice require it, (2) that adjudication of the claim

would be a waste of judicial effort, and (3) that the plaintiff will not be

substantially harmed by the delay.” 555 M Mfg., Inc. v. Calvin Klein, Inc., 13

F.Supp2d 719, 724 (N.D.Ill. 1998) (citing Hess v. Gray, 85 F.R.D. 15, 27

(N.D.Ill. 1979)).

      Judicial economy, interests of justice. The court’s interest is in resolving

legitimate disputes efficiently, without undue burden on the court or the

parties, and without unnecessary delay. Those interests are best served by

denying the motion for a stay.

      The    essence    of   defendant-intervenors’    argument      is   that   state

proceedings could so affect the facts as to make any intervening federal action

meaningless. Defendant-intervenors predict in general terms that the state

                                          7



     Case 1:17-cv-00515-WO-JEP Document 55 Filed 10/15/18 Page 7 of 17
proceedings “could render Plaintiff’s claims . . . moot or, at least, have an

impact on the scope of Plaintiff’s claims” (Dkt 48 at 2); that if the governor

succeeds in his litigation “Plaintiff’s claims will be rendered moot or, at least,

will be significantly affected” (Dkt 48 at 12); and that “Plaintiff’s claims and

Defendants’ defense of such claims will be greatly affected” if the constitutional

amendment passes (Dkt 48 at 14). Defendant-intervenors, though, never

explain exactly how the claims might be affected. In fact, as a closer review of

the state proceedings shows, they will not resolve the constitutional issue in

this case, nor is there any reason to think the outcome in state proceedings will

substantially affect this court’s consideration of that issue.

      As described above, the separation of powers litigation between the

governor and the legislature is over whether the governor is entitled to appoint

a majority of election board members from his political party (Democratic) or

whether the leaders of the General Assembly may require that half come from

their party (Republican). The only effect on unaffiliated voters is whether the

current scheme providing for a single member of the State Board not affiliated

with either party will survive. Contrary to any assertion by defendant-

intervenors, plaintiff’s constitutional claim here will not be mooted or

substantially affected. Plaintiff’s claim is equally viable whether there is one

unaffiliated election board member out of 409 — chosen by Democratic and

Republican party representatives —or none at all.

                                        8



     Case 1:17-cv-00515-WO-JEP Document 55 Filed 10/15/18 Page 8 of 17
      Defendant-intervenors rely particularly on an assertion that the

proposed constitutional amendment could moot plaintiff’s claim. Their

superficial analysis is that plaintiff will have no basis for claiming the

exclusion of unaffiliated voters because the constitutional amendment [Ex. A]

does not specifically state that only Democrats and Republicans may serve on

the new Bipartisan State Board; all it says is that no more than four board

members may be affiliated with the same party. In so arguing, defendant-

intervenors glide over the actual wording of the proposed amendment.

      First, the amendment calls for a “bipartisan” state board, not a

“nonpartisan” board. Bipartisan means two parties and only two parties. The

title of the board accurately reflects the General Assembly’s intent that only

Democrats and Republicans will be represented.

      The intent to limit the board to Democrats and Republicans is confirmed

by the selection process spelled out in the proposed amendment. All

appointments must come from names put forward by the legislative leaders of

the two largest political parties. It strains credibility to think that either

Democratic or Republican legislative leaders will willingly forfeit their own

party’s representation on the State Board so that another party will fill the

place of the second party on the bipartisan board.



                                      9



     Case 1:17-cv-00515-WO-JEP Document 55 Filed 10/15/18 Page 9 of 17
      In any event, the constitutional amendment will be approved or rejected

on November 6th, three weeks from now. If indeed the amendment passes, and

the defendant-intervenors persist in their belief that it moots plaintiff’s

lawsuit, they may file their motion to dismiss at that time. There is no need for

a stay to give them that option.

      It is possible, of course, that, whatever the outcome of the present state

litigation and the November referendum the legislature will continue its

whack-a-mole approach to the governor’s challenges: the General Assembly

changes the State Board, the governor sues, the governor wins, the legislature

changes the board again, the governor sues, the governor wins, the legislature

changes the board again . . . . There is no way for this court to anticipate such

future mischief and how it might affect this case. Certainly there is no basis to

think that contrary to history of the last 117 years, and to the positions they

have taken in this case, either the General Assembly or governor will want to

see that unaffiliated voters are properly represented in new legislation.

      The issues this court will need to resolve, therefore, will not be materially

affected by the pending state matters. Nor is this a case which should require

a great amount of court time — other than defendant-intervenors’ procedural

motions. The parties already have stated that they do not believe discovery will

be needed, that the material facts will not be in dispute, that they likely can

stipulate to any information needed by the court, and that the case should be

                                       10



    Case 1:17-cv-00515-WO-JEP Document 55 Filed 10/15/18 Page 10 of 17
decided on dispositive motions (Dkt 18). Consequently, the likelihood that the

state proceedings will have any effect on the scheduling of a trial or the

preparation of witnesses in this case is minimal, nor there is no reason to think

that duplication of effort will be required. As already discussed, the legal issue

to be decided by the court has already been framed and will not be changed

significantly by state developments. The same fundamental flaw in

appointment of election board members will remain regardless of whether the

governor or legislature comes out on top in their disputes.

      Burden on defendants. Plaintiff notes that it is only defendant-

intervenors Berger and Moore, not the defendants, who have opposed

plaintiff’s motion to amend his complaint and who have asked for a stay.

Defendants themselves have not suggested that they would be burdened by the

failure to grant a stay.

      The gist of defendant-intervenors’ argument about the burden on them

is that they will be required to spend time preparing to defend issues that may

become moot or be substantially affected by the state proceedings. As already

shown, though, the Cooper v. Berger lawsuit, and the proposed constitutional

amendment, will make virtually no change in the opportunity for unaffiliated

voters to serve on election boards, regardless of the outcomes. The governor

and the legislature are fighting over which of their two parties gets to control



                                       11



     Case 1:17-cv-00515-WO-JEP Document 55 Filed 10/15/18 Page 11 of 17
the election boards, and the only stake independent voters have in those

matters is whether the single unaffiliated board member loses his place.

      Other than their generalized assertions about the potential effect of state

proceedings, defendant-intervenors give no explanation as to how they will be

burdened by this case proceeding without a stay. They do not provide specifics

because there are none. There will be no additional discovery required of

defendant-intervenors; there will be no additional witnesses to be interviewed;

and there will be no additional legal research to be completed. The

constitutional issue at the heart of this case — whether unaffiliated voters

have a right to be represented on election boards — will not change regardless

of the outcome of Cooper v. Berger IV or the constitutional amendment.


      Burden on plaintiff. The burden on plaintiff and the two million other

unaffiliated voters is real and is affected by a stay. Plaintiff and other

independent voters are being denied, day after day, their right to participate

fully in the election process. Election boards comprised solely of Democrats and

Republicans are making decisions that have substantial effect on unaffiliated

voters and candidates. They are deciding where one-stop voting sites should be

located and what hours they will be open. They are deciding challenges to the

eligibility of voters and candidates. They are deciding what accommodations

need to be made for voters in light of two hurricanes. They will decide how to



                                       12



    Case 1:17-cv-00515-WO-JEP Document 55 Filed 10/15/18 Page 12 of 17
respond to polling place problems on election day. They will count votes, certify

results, and hear and decide election protests. In all these activities the

election boards will have Democratic and Republican members to look out for

those parties’ interests, but no one representing the 31 percent of the state’s

voters who have chosen not to associate with either of those parties.

      Plaintiff’s lawsuit was filed in June 2017 in the hope of affecting election

administration in 2018. That has not been possible because of the ongoing

disputes between the governor and General Assembly. Another stay pushes

back even further any redress of the rights of unaffiliated and endangers the

chances for correction in time to affect the next election cycle.

                                 CONCLUSION


      The motion for a stay should be denied. Defendant-intervenors have

failed to show that a stay is necessary. They have failed to show that a stay is

needed to preserve court resources or that they will be burdened by the failure

to grant a stay. On the other hand, the potential harm to plaintiff and other

unaffiliated voters is real. The court’s need and ability to resolve the

constitutional issues raised by plaintiff will not be affected by ongoing state

matters.

      By all logic, if any proceedings should be stayed it ought to be those in

state court. The retention or loss of a single unaffiliated election board member



                                       13



     Case 1:17-cv-00515-WO-JEP Document 55 Filed 10/15/18 Page 13 of 17
will not make any significant difference in the resolution of plaintiff’s federal

constitutional claim, but recognition of the right of independent voters to

participate on election boards could alter fundamentally how North Carolina

organizes its election administration. If defendant-intervenors were truly

interested in the most efficient route to resolving all election board issues they

would want plaintiff’s lawsuit decided first.

      RESPECTFULLY SUBMITTED, this 15th day of October 2018.



                                     /s/ Michael Crowell
                                     Michael Crowell, Attorney
                                     State Bar # 1029
                                     1011 Brace Lane
                                     Chapel Hill, NC 27561
                                     919-812-1073
                                     lawyercrowell@gmail.com

                                     Attorney representing himself




                                       14



     Case 1:17-cv-00515-WO-JEP Document 55 Filed 10/15/18 Page 14 of 17
                       CERTIFICATE OF COMPLIANCE


      Plaintiff certifies that pursuant to MDNC Local Rule 7.3(d) this

Plaintiff’s Response Opposing Motion for Stay contains fewer than 6,250 words

(including the body of brief, headings, and footnotes) as reported by the word-

processing software.


                                    /s/ Michael Crowell
                                    Michael Crowell
                                    Plaintiff representing himself




                                      15



    Case 1:17-cv-00515-WO-JEP Document 55 Filed 10/15/18 Page 15 of 17
                        CERTIFICATE OF SERVICE

     I certify that on October 15, 2018, I electronically filed this Plaintiff’s
Response Opposing Motion for Stay with the Clerk of Court using the CM/ECF
system and have verified that such filing was sent electronically using the
CM/ECF system to the following:

                  James Bernier, Jr.
                  Special Deputy Attorney General
                  N.C. Department of Justice
                  PO Box 629
                  Raleigh, NC 27602
                  jbernier@ncdoj.gov
                  Counsel for defendants State of North Carolina,
                       Bipartisan State Board of Elections and Ethics
                       Enforcement, and chair and members of the
                       Bipartisan State Board of Elections and Ethics
                       Enforcement

                  D. Martin Warf
                  Noah H. Huffstetler, III
                  Nelson Mullins Riley & Scarborough LLP
                  4140 Parklake Avenue, Suite 200
                  Raleigh, NC 27612
                  noah.huffstetler@nelsonmullins.com
                  martin.ward@nelsonmullins.com
                  Counsel for defendant-intervenors Berger and Moore

                  Brian D. Rabinovitz
                  Special Deputy Attorney General
                  Amar Majmundar
                  Special Deputy Attorney General
                  Olga E. Vysotskaya de Brito
                  Special Deputy Attorney General
                  NC Department of Justice
                  PO Box 629
                  Raleigh, NC 27602
                  brabinovitz@ncdoj.gov
                  amajmundar@ncdoj.gov

                                      16



    Case 1:17-cv-00515-WO-JEP Document 55 Filed 10/15/18 Page 16 of 17
             ovysotskaya@ncdoj.gov
             Counsel for defendant Cooper


 This 15th day of October 2018.


                                  /s/ Michael Crowell
                                  Michael Crowell, Attorney
                                  NC State Bar No. 1029
                                  1011 Brace Lane
                                  Chapel Hill, NC 27516
                                  919-812-1073
                                  lawyercrowell@gmail.com

                                  Attorney representing himself




                                   17



Case 1:17-cv-00515-WO-JEP Document 55 Filed 10/15/18 Page 17 of 17
